Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 02/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,914,569 B2 and Copending Application No.  16/802,887 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Amendment
The amendment filed on 01/24/2022 has been entered into this application. 
Information Disclosure Statement
The information disclosure statement filed on 01/24/2022 has been entered and considered by the examiner.
Response to Arguments
Applicant’s arguments/remarks, (see pages 5-9), filed on 01/24/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant argues that the closest prior art cited reference Zweigle et al. (2016/0291160 A1) fail to disclose, limitations such as recited in claims 1 and 11, localizing the mobile base unit within the environment based at least in part on the scanner emitting and receiving the beam of light while the mobile base unit is moved 
Allowable Subject Matter
Claims 1-15 are allowed. 
As to claims 1 and 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious localizing the mobile base unit within the environment based at least in part on the scanner emitting and receiving the beam of light while the mobile base unit is moved along the path, the localizing being determined in advance as at least one or more locations for initiating measurement of 3D coordinate values, in combination with the rest of the limitations of the claim. Claims 2-10 and 12-15 are allowable by virtue of their dependency.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886